IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RONALD HOSSLER AND VICKIE J.              : No. 659 MAL 2019
HOSSLER,                                  :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
AND BRENNTAG NORTHEAST, INC.,             :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.